DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 11/28/2022 is acknowledged.
Claims 16-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/28/2022.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  the limitation “semiconductor material” in line 2 of claim 1 and line 3 of claim 12 has unclear antecedent basis. The Examiner suggests –a semiconductor material--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1 (line 7), 11 (line 2), and 12 (line 5)is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-11 and 13-15 are also rejected as claims dependent on claims 1 and 12, respectively, and containing these limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno et. al., U.S. Pat. Pub. 2021/0234007 (Family of WO 2020032206, published on 2020/02/13), hereafter Ueno.
Regarding claim 1, Ueno discloses (Fig. 1) a microelectronic device comprising: 
--a-- semiconductor material (title) [2], including an active surface and a rear surface (bottom surface) opposite the active surface [8];
side surfaces [5a]-[5D] of the semiconductor material [2] extending between the active surface and the rear surface and including (par. [0132], Fig. 1):
a first portion [20A]-[20D] having a highly irregular surface topography, the highly irregular surface topography extending to a distance of between about 2 um and about 6 um (par. [0098],  [0.046], e.g., the thickness of [2] TS is 40 um and the ratio of TR/TS is 0.1 gives TR = 4 um, which lies inside the range, so these are overlapping ranges, see MPEP 2144.05.I) from one of the active surface and the rear surface (rear surface) of the microelectronic device; and
a second portion [21A-D] extending from the first portion to another of the active surface and the rear surface having less uneven surface.
Regarding claim 12, Ueno discloses (Fig. 1) a microelectronic package comprising: one or more microelectronic devices, each comprising:
side surfaces of –a-- semiconductor material [2]and including:
a first portion [20A-D] having a highly irregular surface topography, extending a distance of between about 2 um and about 6 um (par. [0098],  [0.046], e.g., the thickness of [2] TS is 40 um and the ratio of TR/TS is 0.1 gives TR = 4 um, which lies inside the range, so these are overlapping ranges, see MPEP 2144.05.I)  from an adjacent major surface (bottom surface)  of the microelectronic device; and
a second portion [21A-D] adjacent the first portion and having a less uneven surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et. al., U.S. Pat. Pub. 2021/0234007 (Family of WO 2020032206, published on 2020/02/13), hereafter Ueno.
Regarding claim 2, Ueno discloses everything as applied above. Ueno further discloses (Fig. 1) further comprising an active region [8] comprising circuitry over the active surface laterally inset (by region [9]) from the side surfaces.
Ueno fails to explicitly disclose an integrated circuitry. However, It would have been obvious to one having ordinary skill in the art to apply this package to IC, since ICs are known components in the semiconductors arts that generate electric current and heat.
Regarding claim 11, Ueno discloses everything as applied above. The range of claim 11 is an obvious range because it is a close range (40 microns, par. [0098], see MPEP 2144.05.I).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et. al., U.S. Pat. Pub. 2021/0234007 (Family of WO 2020032206, published on 2020/02/13), hereafter Ueno, in view of Matocha et. al., U.S. Pat. Pub. 2014/0299887, hereafter Matocha.
Regarding claim 3, Ueno discloses everything as applied above. Ueno fails to explicitly disclose  further comprising a barrier region positioned peripherally between the active region and the side surfaces.
However, Matocha discloses further comprising a barrier region (getter material) positioned peripherally (in Termination region) between the active region (active region) and the side surfaces.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ueno with the teachings of barrier region of Matocha because Matocha teaches (par. [0111]) that it prevents diffusion along the outer edge.
Regarding claims 4 and 5, Ueno in view of Matocha discloses everything as applied above. These limitations are disclosed by Matocha because Matocha discloses the materials (par. [0058]-[0060])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Analogous prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

/VICTOR V BARZYKIN/Examiner, Art Unit 2817